915 F.2d 1573
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Isaac W. THOMAS, Plaintiff-Appellant,v.FEDERAL BUREAU OF PRISONS, J. Michael Quinlan, Director,O.I. White, Warden, J. Hoover, Defendants-Appellees.
Nos. 90-5269, 90-5395.
United States Court of Appeals, Sixth Circuit.
Oct. 3, 1990.

Before KEITH and RALPH B. GUY, Jr., Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
In both of these cases Isaac W. Thomas, a former pro se federal prisoner, appeals the district court's judgment dismissing his action filed pursuant to Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971).  These cases have been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking damages, Thomas sued the Federal Bureau of Prisons as well as several officials of the Federal Correctional Institution of Memphis, Tennessee.  In an amended complaint, Thomas alleged that his constitutional rights were violated when he was subjected to disciplinary action for refusing to provide a urine sample to prison authorities.


3
After a review of the record, the district court granted summary judgment for defendants, finding no denial of Thomas's constitutional rights.  Thomas has filed two timely appeals from the judgment of dismissal.


4
Upon review we affirm the district court's judgment for the reasons stated in the district court's order filed December 18, 1989.  Summary judgment was proper because the record shows that there was no genuine issue as to any material fact and that defendants are entitled to judgment as a matter of law.   Canderm Pharmacal, Ltd. v. Elder Pharmaceuticals, Inc., 862 F.2d 597, 601 (6th Cir.1988).


5
Accordingly, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.